  8:21-cv-00118-RGK-PRSE Doc # 5 Filed: 03/26/21 Page 1 of 2 - Page ID # 537




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                    Petitioner,                               8:21CV118

      vs.
                                                 MEMORANDUM AND ORDER
BRAD JOHNSON, Lancaster County
Jail; and DOUG PETERSON, Attorney
Generals Office;

                    Respondents.


       Petitioner filed a Petition for Writ of Habeas Corpus (filings 1 & 2) and a
Motion for Leave to Proceed in Forma Pauperis (filing 3). Habeas corpus cases
attacking the legality of a person’s confinement require the payment of a $5.00
filing fee. 28 U.S.C. § 1914(a). However, upon review of Petitioner’s Motion for
Leave to Proceed in Forma Pauperis, the court finds Petitioner is entitled to
proceed in forma pauperis and Petitioner is relieved from paying the filing fee. See
28 U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (filing 3) is granted. The next step in this case is for the
court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases.1 The court will conduct
this review in its normal course of business.




      1
         Rule 1(b) of the Rules Governing Section 2254 Cases in the United States District
Courts allows the court to apply Rule 4 of those rules to a section 2241 action.
8:21-cv-00118-RGK-PRSE Doc # 5 Filed: 03/26/21 Page 2 of 2 - Page ID # 538




   Dated this 26th day of March, 2021.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                    2
